United States Court of Appeals
                      For the First Circuit


No. 06-1191

          DAVID DAVIGNON, DAVID GOUVEIA, DAVID MILLER,
              EDWARD MORIS, JR., and THOMAS PRESBY,

                      Plaintiffs, Appellees,

                                v.

              THOMAS M. HODGSON, Individually and as
                      Bristol County Sheriff,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on April 24, 2008 is
amended as follows:

     Page 14, lines 11-12: the citation to Mt. Healthy City Sch.
Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 281-282 (1977) is
deleted.

     Page 28, line 11: the following sentence is inserted as
part of the quoted language, following 'decision.': "Of course,
the employer must have the opportunity to prove that it would
have made the same decision regardless of the protected
expression."

     Page 28, line 15: "thus" is inserted between 'is' and
'ordinarily'.

     Page 29, line 8: The citation to Id. is amended to read
"Curran, 509 F.3d at 45; O'Connor, 994 F.2d at 913."